Citation Nr: 9912917	
Decision Date: 05/11/99    Archive Date: 05/21/99

DOCKET NO.  97-14 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran entered active duty in May 1971 and retired from 
active duty in June 1991, with approximately twenty years of 
active service.

The case comes to the Board of Veterans' Appeals (Board) from 
the November 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, denying service connection for the cause of the 
veteran's death.

The Board in May 1998 remanded the case for additional 
development including to obtain terminal hospitalization 
records and autopsy reports.  That development has been 
completed. 


FINDINGS OF FACT

1.  The veteran died on August [redacted], 1996, as a result 
of multisystem organ failure, due to alcoholic cirrhosis of 
the liver.  No other conditions were identified as significant 
conditions which contributed to death.  

2.  At the time of the veteran's death he was service 
connected for decreased visual acuity, rated 30 percent 
disabling, hypertension, rated 10 percent disabling, low back 
strain, rated 10 percent disabling, and varicose veins, rated 
noncompensably disabling.  The combined rating was 40 
percent.  At no time during his life was he service connected 
for any other condition.  

3.  The cirrhosis of the liver causative of death resulted 
from the veteran's alcohol abuse over many years.

4.  There is no objective medical evidence that the veteran's 
service-connected decreased visual acuity, hypertension, low 
back strain, or varicose veins were causally related to a 
cause of the veteran's death, substantially or materially 
contributed to the cause of the veteran's death, or were of 
such severity as to have had a material influence in 
accelerating death.


CONCLUSION OF LAW

The appellant's claim for service connection for the cause of 
the veteran's death is not well grounded.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 1310, 1312, 5107 (West 1991); 
38 C.F.R. §§ 3.301, 3.303, 3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records pertinently contain only records of 
treatments for a cold, a viral condition, a paresthesia 
condition of the left arm, hypertension, and low back pain or 
strain.  The hypertension, while noted to be severe in 
service, was brought under control in service with 
medication.  The veteran's May 1991 service separation 
examination identified, pertinently, only hypertension, 
recurrent low back pain with scoliosis, hay fever, and head 
injury.  Further information regarding a head injury is not 
contained in either inservice or post service records.  Other 
physical systems, and the veteran's psychiatric health were 
assessed as normal at that separation examination.  
Conditions noted by the veteran in his May 1991 report of 
medical history upon service separation include only 
sinusitis, hay fever, head injury, high blood pressure, and 
recurrent low back pain associated with scoliosis.  

The claims file contains multiple outpatient and inpatient 
treatment records for the period from the veteran's 
separation from service until his death, from both VA 
facilities and the Portsmouth Naval Medical Center.  
Pertinent records are detailed below.  

At a March 1992 VA outpatient treatment, the veteran reported 
drinking one pint of alcohol per day for the prior 15 years.  
He reported noticing that the amount consumed had increased 
in the prior seven months.  He reported being currently 
unemployed and finding adjustment to civilian life difficult.  

At an April 1992 VA outpatient treatment, the veteran 
requested help with his drinking, reporting that he had been 
drinking two pints of alcohol or more per day for the prior 
year.

From April to May, 1992, the veteran underwent VA 
hospitalization as part of a rehabilitation program for 
alcohol dependency.  Diagnoses included alcohol dependency; 
tobacco dependency; history of hypertension; visual 
disturbance, unspecified, rule out tobacco-alcohol amblyopia; 
mild lower extremity varicosities; left epididymitis, 
resolved; and macrocytic anemia.  The veteran reported a 15 
year history of alcohol use. 

During that hospitalization, an April 1992 VA psychiatric 
evaluation found the veteran to have average intellectual 
functioning, to be pleasant and cooperative, and to have the 
ability to understand the treatment objectives.  However, 
psychological test data showed significant narcissistic and 
compulsive personality traits.  The examiner assessed that 
the veteran coped with life by drinking excessively.  The 
examiner diagnosed only alcohol abuse.

The veteran underwent hospitalization treatment in April 1993 
at the Portsmouth Naval Medical Center for ascites secondary 
to alcohol abuse.  The veteran was intoxicated and in 
withdrawal upon admission.  Treatment during hospitalization 
included tapping of the abdominal cavity to drain ascites, 
and administration of Aldactone.  

The veteran was treated at the Portsmouth Naval Medical 
Center in July 1993 for assessed alcoholic hepatitis with 
ascites and chronic alcoholism.  

The veteran was briefly hospitalized in April 1994 at the 
Portsmouth Naval Medical Center for diagnosed iron deficiency 
anemia, portal hypertension, alcohol liver damage, vision 
loss, and esophageal varices without bleeding.  

An abdominal computerized tomography (CT) scan was 
administered at the Portsmouth Naval Medical Center in 
November 1994, and a displaced pancreatic head was observed, 
with evidence of chronic pancreatitis.  

The veteran underwent VA hospitalization in April 1996 for 
diagnosed alcoholic liver cirrhosis, ascites, right inguinal 
hernia, and chronic alcoholism.  

The veteran underwent VA hospitalization in June 1996 for 
treatment of diagnosed incarcerated umbilical hernia and 
alcoholic cirrhosis with ascites.  The small bowel was 
reduced and the umbilical hernia repaired.  

An August 1996 Portsmouth Naval Medical Center terminal 
hospitalization diagnosed conditions present at death.  The 
principal diagnosis was alcoholic cirrhosis of the liver.  
Other diagnoses included esophageal varices with bleeding, 
acute and sub-acute necrosis of the liver, portal 
hypertension, hepatorenal syndrome, respiratory failure, 
heart failure, acute renal failure with tubular necrosis, 
unspecified septicemia, ascites, fluid overload, chronic iron 
deficiency anemia secondary to blood loss, acidosis, tobacco 
use disorder, and hypotension.  Procedures performed during 
the terminal hospitalization included intra-abdominal venous 
shunt, exploratory laparotomy, endoscopy of the small 
intestine, endoscopy and excision or destruction of lesion or 
tissue of the esophagus, intubation of the respiratory tract, 
percutaneous abdominal paracentesis, pulmonary artery wedge 
monitoring, venous catheterization, arterial catheterization, 
and diagnostic ultrasound of the abdomen and retroperitoneum.  

The veteran's death certificate reveals that he died on 
August [redacted], 1996.  He was born on June [redacted], 1951, 
and thus was 45 years of age at the time of death.  The death 
certificate further reveals that the medical examiner found the 
cause of death to be multisystem organ failure due to or as a 
consequence of cirrhosis of the liver.  No other underlying 
cause of death or significant condition contributing to the 
cause of death was listed.  At the time of the veteran's 
death, service connection was in effect for decreased visual 
acuity, rated 30 percent disabling, hypertension, rated 10 
percent disabling, low back strain, rated 10 percent 
disabling, and varicose veins, rated noncompensably 
disabling.  The veteran was service connected for no other 
disabilities during his lifetime.  Further, during his 
lifetime the veteran did not claim entitlement to any 
disabilities other than those for which he was granted 
service connection.  

An August 1996 autopsy report noted the veteran's history of 
alcoholic cirrhosis, portal hypertension, and 
gastroesophageal varices with admission to the Portsmouth 


Naval Medical Center for upper gastrointestinal bleeding, 
with treatment including sclerosing of a gastric varix and 
portal-caval shunt placement.  Noted complications included 
multi-organ failure and death.  Autopsy findings were 
consistent with micronodular cirrhosis and portal 
hypertension.  Thickening of the splenic and hepatic capsules 
were assessed as most likely the result of longstanding 
ascites.  The lungs showed early diffuse alveolar damage, 
clinically diagnosed as adult respiratory distress syndrome.  
Focal periductal fibrosis of the pancreas suggested 
pancreatitis in the past.  Also present was mild to moderate 
arteriosclerosis.  

In her March 1997 substantive appeal, the appellant relates 
that in service in the 1980's the veteran was unjustly 
reduced from an E-7 to an E-3 and dishonorably discharged 
upon charges of drug use due to a mix-up of urine samples.  
She stated, in effect, that he lost his position in life as a 
result, and began drinking to console himself while awaiting 
the outcome of an appeal of that injustice.  She stated that 
even though he won the appeal some years later and was 
reinstated and monetarily compensated, he was forever altered 
by the injustice.  She reported that in the veteran's final 
year of service prior to retirement his health began to 
deteriorate, with liver spots on his face and dark circles 
under his eyes.  She stated that his commanding officer had 
told her that the deterioration was due to the veteran's 
excessive drinking.  The veteran had reportedly stated on 
numerous occasions that he needed help, and checked himself 
into a VA hospital in April 1992.  But she explained, in 
effect, that any attempts he made to correct the ultimate 
course in his life were unavailing because the mental and 
emotional trauma caused by his unjust demotion and 
dishonorable discharge had been too great and had affected 
him too deeply for him to overcome them.  She stated, in 
effect, that counselors and a chaplain with whom he had 
sought counsel had come to the same conclusion.  She added 
that in the years post service retirement, even after much 
counseling, the veteran continued to dwell on the injustice 
the Army had dealt him.  She stated that 


she and the veteran ultimately separated because life with a 
chronic alcoholic had become unbearable to her.  She noted 
that the veteran had been a heavy drinker for the ten to 
fifteen years (sic) between his service retirement and his 
death.  

At a May 1997 RO personal hearing, the appellant testified 
that the veteran was not very compliant in taking his blood 
pressure medication, and that occasionally he complained of 
headaches and dizziness.  She testified that in her opinion 
the veteran did not drink excessively.  She testified that no 
one, to her knowledge, classified the veteran as an 
alcoholic.  She testified that he was able to perform his 
duties in service, and that after service retirement he had 
lived a life of leisure.  She testified, in effect, that to 
her knowledge the veteran did not have any medical problems 
to be concerned about upon separation from service, but 
rather that his medical problems began sometime after 
service.  However, she testified that he had an enlarged 
abdomen or stomach area upon service retirement.  

Also at the appellant's May 1997 RO personal hearing, the 
appellant's representative called attention to a VA 
examination shortly after service wherein tests showed 
abnormal liver function.  The representative also questioned 
the idea that the veteran was an alcoholic, implicitly 
suggesting that rather than alcohol some other cause that may 
have had its onset in service, as indicated by that abnormal 
liver function test just months post service, and that other 
cause may have resulted in the cirrhosis of the liver 
causative of death.  

In a September 1998 letter to Senator Lauch Faircloth, the 
appellant noted that the veteran died of "multisystem organ 
failure due to cirrhosis of the liver."
 

Analysis
The appellant seeks entitlement to service connection for the 
cause of the veteran's death. 

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  38 
U.S.C.A. § 5107(a); Anderson v. Brown, 9 Vet. App. 542, 545 
(1996).  A claimant's submission of a well-grounded claim 
gives rise to the VA's duty to assist and to adjudicate the 
claim.  38 U.S.C.A. § 5107(a).  

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation. Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  The test is an 
objective one which explores the likelihood of prevailing on 
the claim under the applicable law and regulations.  Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992). Thus, although a 
claim need not be conclusive to be well grounded, it must be 
accompanied by supporting evidence.  38 U.S.C.A. § 5107(a); 
Tirpak.  The quality and quantity of the evidence required to 
meet this statutory burden depends upon the issue presented 
by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" or "possible" is required.  
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  If the 
appellant submits no cognizable evidence to support a claim, 
the claim cannot be well grounded. Tirpak v. Derwinski, 2 
Vet.App. 609, 611 (1992). 

In order for a claim for service connection to be well 
grounded, there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical 


evidence).  Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also 
Tidwell v. West, 11 Vet. App. 242 (1998).

Thus in a claim for service connection for the cause of a 
veteran's death, to establish a well-grounded claim, 
cognizable evidence must be presented which plausibly links a 
disability causative of death to a period of military service 
or a disability that is already service connected.  See 
38 U.S.C.A. §§ 1110, 1310, 1312 (West 1991); 38 C.F.R. 
§ 3.303, 3.310, 3.312 (1998).

Lay persons are not competent to make a medical diagnosis or 
to relate a medical disorder to an in-service injury or 
treatment.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).
Service connection connotes many factors, but basically it 
means that the facts, as shown by the evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131,1153 (West 1991).  Such a 
determination requires a finding of a current disability 
which is related to an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 310 (1993); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  The law also 
provides that disability which is proximately due to or the 
result a service-connected disability shall be service-
connected.  38 C.F.R. § 3.310 (1998).  Additionally, where a 
veteran served for 90 days or more during a period of war and 
a chronic disease, to include cardiovascular disease or 
cirrhosis of the liver, becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, the chronic disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during service.  38 U.S.C.A. §§ 1101, 1112 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  



To establish service connection for the cause of the 
veteran's death, the evidence must show that some disability 
incurred in service or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death, or was of such severity as to have had a material 
influence in accelerating death.  38 U.S.C.A. §§ 1310, 1312 
(West 1991); 38 C.F.R. § 3.312 (1998).  

For claims filed after October 31, 1990, service connection 
may not be established under 38 U.S.C.A. § 1110 if the injury 
or disease occurred as the result of the veteran's abuse of 
alcohol or drugs.  38 C.F.R. § 3.301 (1998).  The exclusion 
has been crafted as follows: an injury or disease incurred 
during active military, naval, or air service shall not be 
deemed to have been incurred in line of duty if such injury 
or disease was a result of the veteran's abuse of alcohol or 
drugs.  For that purpose, alcohol abuse means the use of 
alcoholic beverages over time, or such excessive use at any 
one time, sufficient to cause disability to or death of the 
user.  38 C.F.R. § 3.301(a),(d) (1998).  In this case, the 
appellant's application for compensation was filed in 
September 1996.

The appellant here contends that the cause of the veteran's 
death is causally related to his period of service, and that 
service connection for the cause of death should therefore be 
granted.  

This case on its face is not a difficult one.  The applicable 
laws and relevant facts are clear.  

The veteran died from cirrhosis of the liver from chronic 
alcoholism and complications therefrom, with multi-system 
organ failure.  The medical evidence is overwhelming and 
seemingly incontrovertible as to this point.  



The applicable law is also unequivocal.  As explicated above, 
a medical condition cannot be service connected based on 
incurrence or aggravation in service where that condition was 
incurred or aggravated as a result of alcohol abuse.  Alcohol 
abuse is defined as excessive use of alcohol over time 
sufficient to cause disability or death of the user.  Hence a 
medical condition causative of death and incurred as a result 
of excessive consumption of alcohol over time was incurred as 
a result of alcohol abuse.  38 C.F.R. §§ 3.301, 3.312.  

Hence the cirrhosis of the veteran's liver causative of his 
death and incurred as a result of excessive consumption of 
alcohol over time - alcohol abuse - cannot be service 
connected, because his alcohol abuse, causing as it did his 
cirrhosis of the liver and his eventual death therefrom, 
constituted willful misconduct.  38 C.F.R. § 3.301.  
Accordingly, service connection cannot be granted for the 
cirrhosis of the liver causative of the veteran's death.  
38 C.F.R. § 3.312.

The only potential for a complication in this case arises 
from the appellant's logically sound and emotionally charged 
contention, in effect, that actions of the military 
ultimately led to the veteran's death, so that the veteran's 
death must be service connected.  She reports that because of 
grievous and erroneous charges brought against the veteran by 
the military during his period of service and his resulting 
demotion and discharge from service, the veteran was 
emotionally devastated and driven to drink, and remained 
devastated thereafter to such a degree that though he was 
eventually cleared of the false charges brought against him 
by the military, though he was eventually reinstated at his 
former grade in the military, though he eventually received 
back compensation for that interim period, and though he was 
allowed to complete his service until retirement and retire 
honorably, he remained emotionally devastated and continued 
to abuse alcohol until his death.  If all that the appellant 
states is true, this case is tragic.  While all cases where a 


veteran dies of alcoholism are exceedingly unfortunate, this 
one may be especially so, with the veteran's abuse of alcohol 
reportedly stemming from false accusations of drug use.

These unfortunate circumstances notwithstanding, alcohol 
abuse and other drug abuse are special cases in veterans' 
law, with exceptions to the general rules governing service 
connection for disabilities, as noted above.  The Board is 
bound to follow the laws and regulations governing veterans' 
benefits.  Here, because the veteran's death was caused by a 
disease caused by alcohol abuse, applicable regulations bar 
service connection for that cause of death.  38 C.F.R. 
§ 3.301(a), (d) (1998).  The law does not allow an exception 
to this exception based on the particular circumstances 
surrounding the veteran's life or his death.

No disability unrelated to the veteran's alcoholism or 
unrelated to a condition caused by that alcoholism has been 
shown to have significantly caused or contributed to the 
cause of the veteran's death or to have been of such severity 
affecting a vital organ as to have otherwise hastened the 
onset of death.  Hence without competent evidence of a causal 
connection between such disability related to service and the 
cause of death, service connection for the cause of the 
veteran's death cannot be granted on such a basis.  38 C.F.R. 
§ 3.312(c)(3), (4).  

The conditions for which the veteran was service connected at 
the time of death, decreased visual acuity, rated 30 percent 
disabling, hypertension, rated 10 percent disabling, low back 
strain, rated 10 percent disabling, and varicose veins, rated 
noncompensably disabling, were at no time during his lifetime 
granted higher disability ratings.  Medical records fail to 
show that any of these service-connected disabilities were of 
such severity as to have contributed to death or to have 
hastened the onset of death.  Medical records also fail to 
show that any other disabilities post service (other than 
cirrhosis of the liver and ensuing complications) were 
incurred 


in service or otherwise causally related to service.  Hence 
without competent evidence of a causal connection between 
service-connected disability and the cause of death, service 
connection for the cause of the veteran's death cannot be 
granted on any of these bases either.  38 C.F.R. § 3.312.  

At the May 1997 RO personal hearing, the representative 
presented the fact of an abnormal liver function study upon 
VA examination some months after service retirement as 
evidence of a correlation between the cirrhosis of the liver 
from which the veteran died and his period of service.  
However, as explicated above, because the cirrhosis of the 
liver causative of death resulted from alcohol abuse, any 
correlation between the veteran's period of service and that 
cirrhosis of the liver is not for application to establish 
service connection for that cause of the veteran's death.  
38 C.F.R. §§ 3.301, 3.312.  The regulatory bar stands against 
a grant of service connection for a cause of death resulting 
from alcohol abuse.  The medical evidence clearly establishes 
that the cirrhosis of the liver resulted from the veteran's 
alcohol abuse over many years.  The claims file contains no 
medical evidence to the contrary.  

Accordingly, absent cognizable evidence that a disease or 
disability incurred or aggravated in service (for which 
service connection may be granted) contributed to the cause 
of death or was of such severity as to have hastened the 
onset of death; absent cognizable evidence that a service-
connected disease or disability contributed to the cause of 
death or was of such severity as to have hastened the onset 
of death; absent a statutory or regulatory exception to the 
regulatory bar to service connection for the alcoholic 
cirrhosis of the liver causative of death; and absent any 
cognizable (medical) evidence otherwise causally linking in a 
manner permitted by law the veteran's period of service and 
the cause of his death or of a hastening of the onset of 
death by disease or disability, the Board must find the 
appellant's claim for service connection for the cause of the 
veteran's death not well 


grounded. 38 U.S.C.A. § 1110, 1131; 38 C.F.R. §§ 3.301, 
3.303, 3.312; Caluza; Tidwell.  Because a well-grounded claim 
has not been presented, no further development of the 
evidence by the VA is warranted.  38 U.S.C.A. § 5107 (1991).  

The Board also notes that there is no allegation, and the 
evidence does not appear to suggest, that the veteran would 
have been entitled to a total disability rating for 
compensation purposes for 10 or more years preceding his 
death, such as to entitle the appellant to Dependency and 
Indemnity Compensation under 38 U.S.C.A. § 1318.  See Green 
v. Brown, 10 Vet. App. 111 (1997).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied as not well grounded.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

